Title: To Thomas Jefferson from Alexander McRae, 27 June 1807
From: McRae, Alexander
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond 27. June 1807.
                        
                        I enjoy the highest gratification, in communicating to you the enclosed Resolutions, in obedience to an order
                            of the Meeting by which they were adopted.
                        Permit me to add, that although men of all parties attended the meeting, it afforded me the heart-felt
                            pleasure to observe, that party-spirit seemed on that momentous occasion to sleep: All appeared zealously to vie who
                            should be foremost, in manifesting a patriotic indignation at the insult offered, and an invincible determination to
                            avenge the wrong done, to the Government and to the People of our Country.
                  With the highest respect and esteem, I have the
                            honor to be, Sir, Your mo. ob: Sert
                        
                            Al: McRae. Chairman
                            of the Richmond Corresponding Committee
                        
                    